DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 03/29/2021 has been entered. Claims 19-21, 30, and 33-42 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Luqman as set forth in the previous Office action is withdrawn in view of the amendment of 03/29/2021, which amended claim 19 to recite that the cells are contacted with the therapeutic agent while in the monolayer and that the monolayer of cells is subjected to microscopic analysis. Applicant’s argument that Luqman does not teach all of the elements of the amended claims of 03/29/2021 has been found persuasive, and new rejections are presented below in light of Applicant’s amendment.

Information Disclosure Statement
	The information disclosure statement filed in this application on 03/29/2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-21, 30, and 33-42 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Ramsay et al., Blood 120(7): 1412-1421 (2012), as evidenced by Beckman Coulter, Vi-CELL XR cell viability analyzer, https://www.beckman.com/cell-counters-and-analyzers/vi-cell-xr#, accessed 05/26/2021.

i.e., 1 g). The confocal microscopy images in Figures 1, 3, and 4 show that the cells on the microscope slides were present in a monolayer with at least some contact between individual cells (cf. part (d) of claim 19). The findings suggest that lenalidomide should be considered in combination with other immunotherapies, including existing clinical grade antagonist antibodies, for the treatment of CLL (page 1418, right column, paragraph 1, to page 1419, left column, paragraph 1; page 1420, left column, paragraph 2; cf. claims 20 and 37-39).

However, Ramsay does not teach the density of the cells seeded with respect to the surface area of the culture plate when forming the monolayer as recited in instant claims 19 and 21. Ramsay also does not explicitly teach initiating treatment of CLL patients with lenalidomide as recited in instant claim 20.

Ramsay does not disclose the surface area of the culture plates that are seeded with T cells to form the confluent monolayer. As such, it cannot be determined whether Ramsay’s cell concentrations would result in densities that would fall within the ranges recited in instant claims 19 and 21. However, even if Ramsay’s cell concentrations would not fall within the instantly recited ranges, the recited ranges would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of cells to seed for culture because the number of cells in a cell culture is an art-recognized, result-effective variable known to affect the number of cells produced by subsequent divisions and the time required to reach confluence, which would have been optimized in the art to provide the desired culture outcomes.
While Ramsay does not teach initiating treatment of the subjects with CLL with lenalidomide following testing the compound’s effects on T cells as recited in instant claim 20, it would have been obvious to one of ordinary skill in the art to do so because Ramsay teaches that lenalidomide should be considered in combination with other immunotherapies, including existing clinical grade antagonist antibodies, for the treatment of CLL. One of ordinary skill in the art would have a reasonable expectation that treating the CLL patients with lenalidomide and neutralizing antibodies would successfully result in the amelioration of at least one symptom of the CLL to at least some degree.
Therefore, claims 19-21, 30, and 33-42 are rendered obvious by Ramsay, as evidenced by Beckman Coulter, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Luqman. While these arguments are moot given the withdrawal of the previous rejection in light of the amendment of 03/29/2021, the Examiner wishes to discuss one aspect of Applicant’s argument in the interest of the clarity of the record.

Regarding the Luqman reference, Applicant states that “any such ‘monolayer’ is destroyed by fixation and thus the monolayer which is analyzed would not contain the naturally-occurring cell-cell interactions as required by the claims” (remarks, page 7). This statement by Applicant is incorrect. The Examiner notes that fixation would not after the monolayer of viable cells is formed.” As such, fixing a monolayer does not result in the removal of all naturally-occurring cell-cell interactions or the complete abrogation of membrane integrity, as asserted by Applicant. Similarly, instant claim 41 recites a step of fixing a monolayer “so as to maintain natural-occurring (sic) cell-cell interactions and membrane integrity.” As such, Applicant’s own claims and remarks indicate that fixation does not destroy a monolayer or naturally-occurring cell-cell interactions. The Examiner further notes that the instant claims do not require the maintenance of any particular type or degree of naturally-occurring cell-cell interactions or membrane integrity, merely that some level of both is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/26/2021